DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the form and legal phraseology “means” and “said” must be avoid in the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
 	With respect to claim 1, line 8, recites “among the plurality of operators stored in the storage” is unclear and not defined since “operators” cannot stored. It should be information of the plurality of operators stored in the storage.
 	With respect to claims 8 and 9, having the problem occurred as indicated in the claim 1. These claims are rejected by the same reasons as indicated in the claim 1 above. Regarding to claim 8, “A computer-readable non-transitory recording medium…” is not appropriate format, it should be –A non-transitory computer-readable recording medium….--- 
 	Dependent claims 2-6 are rejected based on the rejection of the base claim. Further, the claim 2, line 3, recite “the anomaly responder determination means determine…” is not defined. This is not support from the claim 1. It should be recites –unit--, not “means”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al (US 20050209902) in view of Kusama et al (US 20020169752).


With respect to claim 5, combined Iwasaki et al and Kusama et al teach wherein the operation assignment unit creates a list of new operation cluster candidates which are to be assigned to the second operator who had been engaged in the interrupted operation which could not be advanced due to the occurrence of the anomaly, accepts an input from an operator, and determines the new operation cluster (e.g. Kusama et al, pars 0259 associated with 0287-0289). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Iwasaki et al with the operation as taught by Kusama et al to determine who in charge to response to the fault/anomaly/ abnormal operation, since they are the same field area of assigning an operator when an anomaly/fault abnormal occurred. 
With respect to claim 6, combined Iwasaki et al and Kusama et al teach wherein the operator determination unit compares a priority of the unfulfilled operation and priorities of the current operations of the operators stored in the storage, creates a list of operators who are engaged in operations with lower priorities than the unfulfilled operation, accepts an input from an operator, and determines the operator who is intended to respond to the unfulfilled operation (e.g. Kasuma et al, pars 0259 associated with 0287-0289, the priority of the operation cluster (upstream side or downstream side), which is affected by the operation that a fault occurred, is lowered, and the operator is charge of this operation cluster is assigned to an operation with a higher priority). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Iwasaki et al with the operation as taught by Kusama et al to determine who in charge to response to the 
With respect to claims 7-8, the claimed invention recite “a control method of an information processing system…”; and “a computer-readable non-transitory recording medium recoding medium…the information processing system to execute:…” have the features that equivalent to the performance operation as recited in an information processing system as recited in the claim 1, therefore, the claims 7 and 8 are rejected by the same reasons and cited references as indicated in the rejection of the claim 1 above. 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al (US 20050209902) in view of Yokoi et al (US 20020169752). 
With respect to claim 2, Iwasaki et al teach the features of the claimed invention as indicated in the claim 1 above, but silent about wherein the storage further stores position information of each operator, and the anomaly responder determination [means] determines the first operator, further based on a distance from each operator to an anomaly location. Yokoi et al in the same field of endeavor teach these limitations (e.g. figure 3, databases storage, DB34, DB35, DB36, DB37 for storing position information of each operators G1a,…G1j). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Iwasaki et al with the operation as taught by Yokoi et al to determine the first operator (worker) based on the distance of the position information of each operators response to the anomaly/fault/abnormal location, since they are the same field area of assigning an operator when an anomaly/fault abnormal occurred. 
With respect to claim 4, Iwasaki et al teach the features of the claimed invention as indicated in the claim 1t silent about wherein the anomaly responder determination unit creates a candidate list of the first operator who is to respond to the anomaly, from the operators stored in the storage, based on .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iwasaki et al (US 7769617) discloses worker management system, worker management apparatus and worker management method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRYAN BUI/               Primary Examiner, Art Unit 2865